Dowling, P. J.
The respondent was admitted to the bar in December, 1923, in the New York Supreme Court, Appellate Division, First Department.
On April 13,1928, in the Court of General Sessions of the County of New York, he pleaded guilty to an attempt to commit the crime of grand larceny in the second degree, which is a felony, and was sentenced by the court to imprisonment in the penitentiary of the county of New York, there to be dealt with according to law.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counselor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counselor-at-law, or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.”
The respondent having pleaded guilty to a crime which is a felony should be disbarred.
Merrell, Finch, McAvoy and O’Malley, JJ., concur.
Respondent disbarred.